     Case 1:19-cv-01456-NONE-JLT Document 29 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ALEJANDRO MADRID,                              Case No. 1:19-cv-01456-NONE-JLT (PC)
12                       Plaintiff,                  ORDER DIRECTING DEFENDANT TO
                                                     FILE WAIVER OF SERVICE AND
13           v.                                      RESPONSIVE PLEADING
14    H. ANGLEA,
15                       Defendant.
16

17          On July 14, 2020, the Court screened Plaintiff’s first amended complaint and found that it

18   states cognizable claims against Defendant Anglea in his individual capacity, but not against

19   Defendants Toubeaux or Voong. (Doc. 12.) The Court further found that the complaint’s equal

20   protection, retaliation, and official-capacity claims were not cognizable. (Id.) The Court therefore

21   directed Plaintiff to file a second amended complaint curing the deficiencies in his pleading or to

22   notify the Court that he wishes to proceed only on the claims found cognizable. (Id. at 11-12.)

23          On September 8, 2020, Plaintiff filed a notice “that he wishes to proceed only on the

24   claims found cognizable by the court.” (Doc. 15.) Therefore, the Court issued findings and

25   recommendations, recommending that Defendants Toubeaux and Voong be dismissed, and that

26   Plaintiff’s non-cognizable claims be dismissed. (Doc. 17.) The Court directed service of process

27   on Defendant Anglea pursuant to the Court’s e-service pilot program. (Doc. 18.) In response,

28   CDCR filed a notice of intent to waive service on behalf of Defendant Anglea. (Doc. 22.)
     Case 1:19-cv-01456-NONE-JLT Document 29 Filed 01/27/21 Page 2 of 2


 1          Plaintiff filed objections to the findings and recommendations on September 30, 2020.

 2   (Doc. 20.) The Court interpreted the objections as indicating that Plaintiff did not intend to

 3   dismiss the claims the Court had found non-cognizable; thus, it withdrew its findings and

 4   recommendations and directed Plaintiff to file a second amended complaint. (Doc. 21.) The Court

 5   also ordered that Defendant need not file a responsive pleading until after the Court screened the

 6   second amended complaint. (Id. at 2.) To date, Defendant has not filed a waiver of service or

 7   appeared in this action.

 8          On November 13, 2020, Plaintiff filed a response to the order, stating that he

 9   “misinterpreted” the screening order, and that he “reasserts that he wishes to proceed only on the
10   claims found cognizable by the Court against Defendant Anglea.” (Doc. 23.) Therefore, the Court

11   again issued findings and recommendations to dismiss Defendants Toubeaux and Voong and

12   Plaintiff’s non-cognizable claims. (Doc. 24.) On January 24, 2021, District Judge Dale A. Drozd

13   adopted the findings and recommendations. (Doc. 28.) Accordingly, the Court ORDERS:

14          1. Within 30 days of the date of service of this order, the California Attorney General’s

15               Office shall file a waiver of service of process for Defendant Anglea;

16          2. Within 60 days of the date of service of this order, Defendant shall file a responsive

17               pleading to Plaintiff’s operative, first amended complaint (Doc. 11); and,

18          3. Because Defendant has not yet appeared in this action, the Clerk of the Court shall

19               serve via email a copy of this order on Supervising Deputy Attorney General
20               Lawrence Bragg.

21
     IT IS SO ORDERED.
22

23      Dated:     January 27, 2021                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                        2
